DETAILED ACTION
Brief Summary
This is a final Office action addressing U.S. Application No. 17/013,563 which is a reissue application with U.S. Patent No. 9,372,759 being the underlying patent.
On August 4, 2022, a non-final Office action was mailed in which, among other findings, claims 1-20 were rejected under 35 USC § 251 for being based on a defective reissue declaration, and under 35 USC § 103 as being obvious over Moshayedi in view of one or more of Crow and Hsu.
On October 13, 2022, an interview was held between the Applicant and the Examiners of record. See Interview Summary mailed October 19, 2022 for a complete summary of the interview.
On November 11, 2022, the Applicant filed their response to the August 4, 2022 Office action. The response included a supplemental reissue declaration, claim amendments, and arguments toward the outstanding rejections.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘759 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration
	The supplemental reissue declaration filed with the Applicant’s amendment is sufficient to correct the deficiencies of the earlier filed declaration. The 35 USC § 251 rejections are withdrawn.

Response to Arguments
	The Applicant’s arguments with respect to the prior art rejections have been fully considered. The Examiner finds the arguments are directed toward the newly added limitations. For example, the Applicant argues, 
“The combination of Moshayedi and Crow does not teach or suggest the claim limitation of an adaptive back-up controller, coupled to the storage card, configured to calculate an adaptive back-up time based on a reserve power source for backing up a volatile memory to a nonvolatile memory, a first power consumption of the volatile memory, and a second power consumption of the nonvolatile memory… 
…Instead, Crow teaches only that a threshold is determined that corresponds to the time available to transfer data from a volatile memory to a non-volatile memory in order to alert a user if the insufficient time exists to move the data from volatile memory to the non-volatile memory, which does not teach or suggest calculating an adaptive back-up time based on a reserve power source for backing up a volatile memory to a nonvolatile memory, a first power consumption of the volatile memory, and a second power consumption of the nonvolatile memory, because Crow only considers battery power.” 

See pages 7-8 of the Remarks.

Examiner’s Response:
	The Applicant’s amendment has necessitated new ground of rejections based on a combination of the Moshayedi, Crow, and a new reference to Pecone et al. (U.S. Pub. No. 2007/0033431).

Claim Objections
Claim 1 is objected to because of the following informalities: line 2 of the claim recites “a storage card configured to transfer data includes:” instead of “a storage card configured to transfer data that includes:” or “…transfer data including:” or omitting “includes” all together as it is superfluous.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi et al. (U.S. Patent No. 8,566,639 hereinafter “Moshayedi”) in view of Crow et al. (U.S. Patent No. 9,141,505 hereinafter “Crow”) and further in view of Pecone et al. (U.S. Pub. No. 2007/0033431 hereinafter “Pecone”).

	Referring to claim 1, Moshayedi teaches a memory module comprising:
	a storage card (see “DIMM” 100 in figure 1) configured to transfer data including:
	a […] back-up controller coupled to the storage card (see item 200 in figure 2) that monitors a reserve power source for backing up a volatile memory to a nonvolatile memory (see also lines 25-27 of column 3, lines 34-37 of column 14, and lines 24-30 of column 16); and
	a processor core (see item 110 in figure 1), coupled to the storage card and the […] back-up controller, configured to back up at least a portion of the volatile memory to the nonvolatile memory within the […] back-up time (see lines 46-53 of column 2).
	Moshayedi fails to teach the back-up controller being adaptive in that it calculates a back-up time based on the reserve power source and Moshayedi fails to teach the processor core performing the back-up within an adaptive back-up time.
	Crow teaches a back-up controller that is an adaptive back-up controller that calculates an adaptive back-up time based on a reserve power source (see one of items 72-74 in figure 3 and lines 1-9 of column 8, “Following the step 122 is a step 124 where a threshold is calculated. The threshold determined at the step 124 corresponds to an amount of time available to transfer data from volatile memory to non-volatile memory, which is a function of battery power. As discussed elsewhere herein, in some instances it is possible for the battery to be damaged and/or degraded, in which case the amount of time available, and thus the threshold, decreases.”); Crow further teaches a processor core performing a back-up within the calculated adaptive back-up time (see lines 18-26 of column 6, “In an embodiment herein, when regular electrical power is unexpectedly lost, the system copies data from volatile global memory 37 (described above) and possibly other volatile memory locations to the vault 86 and possibly other non-volatile memory locations using power from the battery 88. Obviously, it is desirable to copy all of the data from volatile memory to non-volatile memory before the battery 88 runs out of power.”).
	Crow is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module of Moshayedi with the above teachings of Crow such that the back-up controller is an adaptive back-up controller that calculates an adaptive back-up time based on a reserve power source and such that the processor core performs back-up within the calculated backup time. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1, “However, in some instances, a power failure may be preceded by component failures that may affect the amount of time it takes to transfer data from volatile memory to non-volatile memory. It also possible for components of the battery to fail, thus decreasing battery power and the amount of time available to transfer the data. When the system is thus degraded, it is useful for a user (operator) to know when there is no longer enough battery power to guarantee transfer of all of the data from volatile memory to non-volatile memory following a power failure. It may also be useful to take steps to decrease an amount of time needed to transfer the data.”). Additionally, such a modification would be merely using a known technique of measuring an adaptable back-up time based on a reserve power source as taught by Crow to improve a similar storage device that moves data from a volatile to non-volatile memory in the event of a loss of power from a primary power source as taught by Moshayedi.
	The combination of Moshayedi and Crow fails to specifically disclose the back-up time is based on a first power consumption of the volatile memory, and a second power consumption of the non-volatile memory.
	Pecone teaches, in an analogous system, an adaptive back up time, for backing up data stored in a volatile memory to non-volatile memory in the event of a power loss from a main power source, being based on a first power consumption of the volatile memory, and a second power consumption of the non-volatile memory (see paragraph 113, “In one embodiment, the power consumption of the cache memory 104, non-volatile memory 108, memory controller 102, power manager 132, DDR-SDRAM bus interface termination circuitry, a clocking circuit, and other miscellaneous circuitry requiring power during the flush operation is approximately 4 Watts. The non-volatile memory 108 is capable of being written to at a sustained rate of approximately 10 MB/second. In one embodiment, the size of the cache memory 104 is 1 GB, which comprises approximately 512 MB for a full size write cache 156, and the size of the non-volatile memory 108 is 512 MB. Consequently, the flush operation takes approximately 50 seconds to complete and consumes approximately 200 Joules of energy.”).
	Pecone is analogous to the claim invention, because as mentioned above, Pecone is directed toward method and system for backing up data stored in a volatile memory to a non-volatile memory in the event of a power loss from a main power source (see paragraph 3, “The present invention relates in general to the field of using a capacitor pack as a re-chargeable backup energy supply in storage controllers…”).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi and Crow with the above teachings of Pecone in order to determine the amount of energy required to perform the backup as suggested by Pecone (see paragraph 16). Additionally, Pecone teaches this information can be used to dynamically reduce the volatile memory to a size for which the backup power supply can supply enough energy to perform the backup (see paragraph 113, “Advantageously, described herein is a method for dynamically reducing the write cache 156 to a size for which the capacitor pack 136 can supply enough energy to perform the backup.”).
	
	Referring to claim 2, the combination of Moshayedi, Crow, and Pecone teaches the memory module of claim 1 (as shown above) and Crow further teaches the adaptive back-up controller is further configured to adjust the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow such adaptive back-up time is adjusted based on a change in reserve power source. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).

	Referring to claim 3, the combination of Moshayedi, Crow, and Pecone teaches the memory module of claim 1 (as shown above) and Crow further teaches the adaptive back-up controller is further configured to calculate and available back-up time (see lines 41-43 of column 9, “The battery power determined at the step 172 may correspond to an expected amount of time that the battery would run if the system lost power.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow such adaptive back-up time is adjusted based on a change in reserve power source. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).

	Referring to claim 4, the combination of Moshayedi, Crow, and Pecone teaches the memory module of claim 1 (as shown above), and Crow further teaches the adaptive back-up controller is further configured to calculate a write entries commit from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	the processor core is further configured to back-up the write entries commit (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 5, the combination of Moshayedi, Crow, and Pecone teaches the memory module of claim 1 (as shown above), and Crow further teaches the adaptive back-up controller is further configured to adjust a write entries commit from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	the processor core is further configured to back-up the write entries commit (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 6, the combination of Moshayedi, Crow, and Pecone teaches the memory module of claim 1 (as shown above), Crow further teaches the adaptive back-up controller is further configured to calculate a write entries commit, based on a nonvolatile latency and a nonvolatile bandwidth, from the volatile memory to back-up (see lines 48-54 of column 6, “For example, if PCIe is used for interconnection of the components 72-74, 82-84, 92, 94 of the director 42a, then it is possible that some of the lanes (PCIe electrical interconnections) used to increase the bandwidth of the PCIe interconnections may fail. Such a failure could, for example, increase the amount of time needed to transfer data to the vault 86.”)
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the memory module with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 7, the combination of Moshayedi, Crow, and Pecone teaches memory module 1 (as shown above), and Crow further teaches the adaptive back up controller adjusting the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9); and Crow further teaches the adaptive back-up controller adjusting a write entries commit, based on the adaptive back-up time, from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory);
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 8, the combination of Moshayedi, Crow and Pecone teaches the memory module of claim 1 (as shown above), and Moshayedi further teaches the memory module further comprising 
	a power detector, coupled to the processor core, configured to detect a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); and 
	a power saving path, coupled to the processor core, configured to back-up the portion of the volatile memory to the nonvolatile memory based on the power failure (see lines 46-53 of column 2, “However, when the power from the primary power source 200 is interrupted, a backup power source supplies sufficient temporary power to DIMM 100 so that controller 110 can cause isolation logic 140 to isolate volatile memory 120 from the external system and then transfer data from volatile memory 120 into non-volatile memory 130 before power from backup power source 200 is depleted. When the primary power source becomes available again, controller 110 transfers the data that was stored in non-volatile memory 130 back into volatile memory 120 and causes isolation logic 140 to reconnect volatile memory 120 to the external system.”).

	Referring to claim 11, Moshayedi teaches a method of operation of a memory module comprising:
	monitoring a reserve power source for backing up a volatile memory to a nonvolatile memory (see also lines 25-27 of column 3, lines 34-37 of column 14, and lines 24-30 of column 16); and
	backing up at least a portion of the volatile memory to the nonvolatile memory within the […] back-up time (see lines 46-53 of column 2).
	Moshayedi fails to teach monitoring the reserve power source comprises calculating a back-up time based on the reserve power source and Moshayedi fails to teach performing the back-up within an adaptive back-up time.
	Crow teaches a method of backing up a storage device comprising calculating an adaptive back-up time based on a reserve power source (see one of items 72-74 in figure 3 and lines 1-9 of column 8, “Following the step 122 is a step 124 where a threshold is calculated. The threshold determined at the step 124 corresponds to an amount of time available to transfer data from volatile memory to non-volatile memory, which is a function of battery power. As discussed elsewhere herein, in some instances it is possible for the battery to be damaged and/or degraded, in which case the amount of time available, and thus the threshold, decreases.”); Crow’s method further comprises performing a back-up within the calculated adaptive back-up time (see lines 18-26 of column 6, “In an embodiment herein, when regular electrical power is unexpectedly lost, the system copies data from volatile global memory 37 (described above) and possibly other volatile memory locations to the vault 86 and possibly other non-volatile memory locations using power from the battery 88. Obviously, it is desirable to copy all of the data from volatile memory to non-volatile memory before the battery 88 runs out of power.”).
	Crow is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify Moshayedi’s method with the above teachings of Crow such that an adaptive back-up time is calculated based on a reserve power source and such that the back-up is performed within the calculated backup time. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1, “However, in some instances, a power failure may be preceded by component failures that may affect the amount of time it takes to transfer data from volatile memory to non-volatile memory. It also possible for components of the battery to fail, thus decreasing battery power and the amount of time available to transfer the data. When the system is thus degraded, it is useful for a user (operator) to know when there is no longer enough battery power to guarantee transfer of all of the data from volatile memory to non-volatile memory following a power failure. It may also be useful to take steps to decrease an amount of time needed to transfer the data.”). Additionally, such a modification would be merely using a known technique of measuring an adaptable back-up time based on a reserve power source as taught by Crow to improve a similar storage device that moves data from a volatile to non-volatile memory in the event of a loss of power from a primary power source as taught by Moshayedi.
	The combination of Moshayedi and Crow fails to specifically disclose the back-up time is based on a first power consumption of the volatile memory, and a second power consumption of the non-volatile memory.
	Pecone teaches, in an analogous method, an adaptive back up time, for backing up data stored in a volatile memory to non-volatile memory in the event of a power loss from a main power source, being based on a first power consumption of the volatile memory, and a second power consumption of the non-volatile memory (see paragraph 113, “In one embodiment, the power consumption of the cache memory 104, non-volatile memory 108, memory controller 102, power manager 132, DDR-SDRAM bus interface termination circuitry, a clocking circuit, and other miscellaneous circuitry requiring power during the flush operation is approximately 4 Watts. The non-volatile memory 108 is capable of being written to at a sustained rate of approximately 10 MB/second. In one embodiment, the size of the cache memory 104 is 1 GB, which comprises approximately 512 MB for a full size write cache 156, and the size of the non-volatile memory 108 is 512 MB. Consequently, the flush operation takes approximately 50 seconds to complete and consumes approximately 200 Joules of energy.”).
	Pecone is analogous to the claim invention, because as mentioned above, Pecone is directed toward method and system for backing up data stored in a volatile memory to a non-volatile memory in the event of a power loss from a main power source (see paragraph 3, “The present invention relates in general to the field of using a capacitor pack as a re-chargeable backup energy supply in storage controllers…”).
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi and Crow with the above teachings of Pecone in order to determine the amount of energy required to perform the backup as suggested by Pecone (see paragraph 16). Additionally, Pecone teaches this information can be used to dynamically reduce the volatile memory to a size for which the backup power supply can supply enough energy to perform the backup (see paragraph 113, “Advantageously, described herein is a method for dynamically reducing the write cache 156 to a size for which the capacitor pack 136 can supply enough energy to perform the backup.”).

	Referring to claim 12, the combination of Moshayedi, Crow, and Pecone teaches the method of claim 11 (as shown above) and Crow further teaches adjusting the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow such adaptive back-up time is adjusted based on a change in reserve power source. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).

	Referring to claim 13, the combination of Moshayedi, Crow, and Pecone teaches the method of claim 11 (as shown above) and Crow further teaches the adaptive back-up controller is further configured to calculate and available back-up time (see lines 41-43 of column 9, “The battery power determined at the step 172 may correspond to an expected amount of time that the battery would run if the system lost power.”).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow such the adaptive back-up controller is further configured to calculate and available back-up time. One of ordinary skill in the art would have been motivated to make such modification in order to account (i.e. make any necessary adjustments to the system) for any degradation of the back-up power source or other components as suggested by Crow (see lines 48-54 of column 1).

	Referring to claim 14, the combination of Moshayedi, Crow, and Pecone teaches the method of claim 11 (as shown above), and Crow further teaches calculating a write entries commit from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	Backing up the write entries commit (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 15, the combination of Moshayedi, Crow, and Pecone teaches the method of claim 11 (as shown above), and Crow further teaches adjusting a write entries commit from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory); and
	Backing up the write entries commit (see lines 23-25 of column 6, “…it is desirable to copy all of the data from volatile to non-volatile memory).
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 16, the combination of Moshayedi, Crow, and Pecone teaches the method of claim 11 (as shown above), and Crow further teaches calculating a write entries commit, based on a nonvolatile latency and a nonvolatile bandwidth, from the volatile memory to back-up (see lines 48-54 of column 6, “For example, if PCIe is used for interconnection of the components 72-74, 82-84, 92, 94 of the director 42a, then it is possible that some of the lanes (PCIe electrical interconnections) used to increase the bandwidth of the PCIe interconnections may fail. Such a failure could, for example, increase the amount of time needed to transfer data to the vault 86.”)
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 17, the combination of Moshayedi, Crow, and Pecone teaches the method of claim 11 (as shown above), and Crow further teaches adjusting the adaptive back-up time based on a change to the reserve power source (see figure 7 and lines 34-64 of column 9); and Crow further teaches adjusting a write entries commit, based on the adaptive back-up time, from the volatile memory to back-up (see lines 32-59 of column 8, note that data in the volatile memory may be reconfigured or cached data destaged to decrease the calculated save time which is the amount of time to move the data from volatile to non-volatile memory);
	It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the method with the above teachings of Crow. One of ordinary skill in the art would have been motivated to make such modification in order reconfigure the system based on the current conditions as suggested by Crow (see lines 32-41 of column 8).

	Referring to claim 18, the combination of Moshayedi, Crow, and Pecone teaches method of claim 11 (as shown above), and Moshayedi further teaches detecting a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); and 
	backing up the portion of the volatile memory to the nonvolatile memory based on the power failure (see lines 46-53 of column 2, “However, when the power from the primary power source 200 is interrupted, a backup power source supplies sufficient temporary power to DIMM 100 so that controller 110 can cause isolation logic 140 to isolate volatile memory 120 from the external system and then transfer data from volatile memory 120 into non-volatile memory 130 before power from backup power source 200 is depleted. When the primary power source becomes available again, controller 110 transfers the data that was stored in non-volatile memory 130 back into volatile memory 120 and causes isolation logic 140 to reconnect volatile memory 120 to the external system.”).

	Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshayedi in view of Crow and further in view of Pecone as applied to claims 1 and 11 above, and further in view of Hsu et al. (U.S. Pub. No. 2005/0086461 hereinafter “Hsu”).

	Referring to claim 9, the combination of Moshayedi, Crow, and Pecone teaches the memory module of claim 1 (as shown above), and Moshayedi further teaches a power detector, coupled to the processor core, configured to detect a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”). 
	The combination, however fails to teach a program mode circuitry, coupled to the processor core, configured to program a faster write mode for writing to the nonvolatile memory; and wherein the processor core is configured to back-up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure.
	Hsu teaches, in an analogous system, a program mode circuitry, coupled to the processor core, configured to program a faster write mode for writing to the nonvolatile memory; and wherein the processor core is configured to back-up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure (see paragraph 12, “In one embodiment, a boot control module detects a condition such as a power failure requiring a rapid, deterministic data save procedure. To initiate the data save operation, the boot control module reboots the processor, resetting the processor to an initial state and initiating the reloading of a software kernel. All previously existing processes, including the standard operating kernel, are deterministically terminated by the reboot. The boot control module boots the processor with a special data transfer kernel instead of the standard operating kernel.”).
	Hsu is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi and Crow with the above teachings of Hsu. One of ordinary skill in the art would have been motivated to make such modification because Hsu suggests the rapid write mode and reduce or eliminate unacceptable non-deterministic delays during the data transfer process caused by other processes that were already running before the power failure occurred (see paragraph 8).

	Referring to claim 10, the combination of Moshayedi, Crow, and Pecone teaches the memory module of claim 1, (as shown above), and Moshayedi teaches the memory module comprising: 
	a power detector, coupled to the processor core, configured to detect a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); 
wherein: 
	the processor core is further configured to modify a data transfer mode for the volatile memory to back-up the portion of the volatile memory to the nonvolatile memory based on the power failure (Moshayedi teaches the DRAM chips that are not actively transferring data are put into a self-refresh mode. See lines 1-10 of column 3, “In addition, during the transfer of data from volatile memory 120 to non-volatile memory 130, DRAM chips not being actively transferred are put into a low power state that maintains the data stored in them but consumes less power than a normal operating state. In the DRAM chips of volatile memory 120, this low power state is self-refresh mode. By putting the DRAM chips that are not being actively transferred into a low power state, module 100 requires less power during the backup operation than it would otherwise. This allows, for example, for a smaller and less expensive backup power source to be used.”).
	The combination, however fails to teach the processor core modifying a write mode of the non-volatile memory.
	Hsu teaches, in an analogous system, the processor core modifying a write mode of the non-volatile memory (see paragraph 12, “In one embodiment, a boot control module detects a condition such as a power failure requiring a rapid, deterministic data save procedure. To initiate the data save operation, the boot control module reboots the processor, resetting the processor to an initial state and initiating the reloading of a software kernel. All previously existing processes, including the standard operating kernel, are deterministically terminated by the reboot. The boot control module boots the processor with a special data transfer kernel instead of the standard operating kernel.”).
	Hsu is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi, Crow, and Pecone with the above teachings of Hsu. One of ordinary skill in the art would have been motivated to make such modification because Hsu suggests the rapid write mode and reduce or eliminate unacceptable non-deterministic delays during the data transfer process caused by other processes that were already running before the power failure occurred (see paragraph 8).

	Referring to claim 19, the combination of Moshayedi, Crow, and Pecone teaches the method of claim 11 (as shown above), and Moshayedi further teaches detecting a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”). 
	The combination, however fails programming a faster write mode for writing to the nonvolatile memory; and backing up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure.
	Hsu teaches, in an analogous system, programming a faster write mode for writing to the nonvolatile memory; backing up the portion of volatile memory to the nonvolatile memory with the faster write mode based on the power failure (see paragraph 12, “In one embodiment, a boot control module detects a condition such as a power failure requiring a rapid, deterministic data save procedure. To initiate the data save operation, the boot control module reboots the processor, resetting the processor to an initial state and initiating the reloading of a software kernel. All previously existing processes, including the standard operating kernel, are deterministically terminated by the reboot. The boot control module boots the processor with a special data transfer kernel instead of the standard operating kernel.”).
	Hsu is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi, Crow, and Pecone with the above teachings of Hsu. One of ordinary skill in the art would have been motivated to make such modification because Hsu suggests the rapid write mode and reduce or eliminate unacceptable non-deterministic delays during the data transfer process caused by other processes that were already running before the power failure occurred (see paragraph 8).

	Referring to claim 20, the combination of Moshayedi, Crow, and Pecone teaches the method as claimed in claim 11 (as shown above), and Moshayedi further teaches 
	detecting a power failure (see lines 44-49 of column 12, “Controller 110 is informed of an imminent power loss either through edge connector signals or through the NVDIMM I2C interface. Once this occurs, controller 110 turns on Q1 and Q4 and turns off transistor Q3 to source power from the EDL capacitor bank connected to VBACK 171 and isolating the module from the system power.”); and
	modifying a data transfer mode for the volatile memory to back-up the portion of the volatile memory to the nonvolatile memory based on the power failure (Moshayedi teaches the DRAM chips that are not actively transferring data are put into a self-refresh mode. See lines 1-10 of column 3, “In addition, during the transfer of data from volatile memory 120 to non-volatile memory 130, DRAM chips not being actively transferred are put into a low power state that maintains the data stored in them but consumes less power than a normal operating state. In the DRAM chips of volatile memory 120, this low power state is self-refresh mode. By putting the DRAM chips that are not being actively transferred into a low power state, module 100 requires less power during the backup operation than it would otherwise. This allows, for example, for a smaller and less expensive backup power source to be used.”).
	The combination, however fails to teach the processor core modifying a write mode of the non-volatile memory.
	Hsu teaches, in an analogous system, the processor core modifying a write mode of the non-volatile memory (see paragraph 12, “In one embodiment, a boot control module detects a condition such as a power failure requiring a rapid, deterministic data save procedure. To initiate the data save operation, the boot control module reboots the processor, resetting the processor to an initial state and initiating the reloading of a software kernel. All previously existing processes, including the standard operating kernel, are deterministically terminated by the reboot. The boot control module boots the processor with a special data transfer kernel instead of the standard operating kernel.”).
	Hsu is analogous to the claimed invention as they both are directed to transferring data from volatile to non-volatile memory upon detecting a power failure.
	It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Moshayedi, Crow, and Pecone with the above teachings of Hsu. One of ordinary skill in the art would have been motivated to make such modification because Hsu suggests the rapid write mode and reduce or eliminate unacceptable non-deterministic delays during the data transfer process caused by other processes that were already running before the power failure occurred (see paragraph 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        



/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992